 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Julie Henderson,                                  No. CV-17-04488-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15                                        INTRODUCTION
16          Plaintiff Julie Ann Henderson (“Henderson”) seeks review under 42 U.S.C. § 405(g)
17   of the final decision of the Acting Commissioner of Social Security (“Commissioner”),
18   which denied her application for disability benefits and supplemental security income. For
19   the following reasons, the Court finds that the administrative law judge’s (“ALJ”) decision
20   was based on reversible legal error and remands for further proceedings.
21          Henderson is a 54-year-old female who previously worked as a deli clerk, baker,
22   and bus driver, and alleges she became disabled in June 2012. In September 2012, she
23   filed an application for disability benefits. (A.R. 297-298.) The claim was denied initially
24   on December 20, 2012 (A.R. 94) and again upon reconsideration on September 26, 2013
25   (A.R. 116). Henderson then filed a written request for hearing on October 16, 2013. (A.R.
26   198-199). On August 12, 2014, she appeared and testified at a hearing at which an
27   impartial vocational expert also appeared and testified. (A.R. 74-93.) On September 29,
28   2014, the ALJ issued a decision that Henderson was not disabled within the meaning of the
 1   Social Security Act. (A.R. 161-173.) On April 18, 2016, the Appeals Council granted
 2   Henderson’s request for review and remanded the case to the ALJ. (A.R. 181-182.) The
 3   ALJ conducted a new hearing on December 6, 2016 (A.R. 44-72) and issued a decision
 4   again determining that Henderson wasn’t disabled (A.R. 21-35). Henderson requested
 5   review of the ALJ’s decision, but the Appeals Council denied review on October 5, 2017.
 6   (A.R. 1-5.) At that point, the ALJ’s decision became the Commissioner’s final decision.
 7                                    LEGAL STANDARD
 8          The Court addresses only the issues raised by the claimant in the appeal from the
 9   ALJ’s decision. Lewis v. Apfel, 236 F.3d 503, 517 n.13 (9th Cir. 2001). “The ALJ is
10   responsible for determining credibility, resolving conflicts in medical testimony, and
11   resolving ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001), as
12   amended on reh’g (Aug. 9, 2001). The Court should uphold the ALJ’s decision “unless it
13   contains legal error or is not supported by substantial evidence.” Orn v. Astrue, 495 F.3d
14   625, 630 (9th Cir. 2007). “Substantial evidence is more than a mere scintilla but less than
15   a preponderance.” Id. Put another way, “[i]t is such relevant evidence as a reasonable
16   mind might accept as adequate to support a conclusion.” Id. (citation omitted). The Court
17   should uphold the ALJ’s decision “[w]here evidence is susceptible to more than one
18   rational interpretation,” but the Court “must consider the entire record as a whole and may
19   not affirm simply by isolating a specific quantum of supporting evidence.” Id. (citations
20   and internal quotation marks omitted).
21          “[H]armless error principles apply in the Social Security Act context.” Molina v.
22   Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). “[A]n ALJ’s error is harmless where it is
23   inconsequential to the ultimate nondisability determination.” Id. (citations and internal
24   quotation marks omitted). The Court must “look at the record as a whole to determine
25   whether the error alters the outcome of the case.” Id. Importantly, however, the Court may
26   not uphold an ALJ’s decision on a ground not actually relied on by the ALJ. Id. at 1121.
27          To determine whether a claimant is disabled for purposes of the Social Security Act,
28   the ALJ follows a five-step process. 20 C.F.R. § 404.1520(a). The claimant bears the


                                                -2-
 1   burden of proof on the first four steps, and the burden shifts to the Commissioner at step
 2   five. Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). At the first step, the ALJ
 3   determines whether the claimant is engaging in substantial gainful activity. 20 C.F.R.
 4   § 404.1520(a)(4)(i). If so, the claimant is not disabled and the inquiry ends. Id. At step
 5   two, the ALJ determines whether the claimant has a “severe” medically determinable
 6   physical or mental impairment. Id. § 404.1520(a)(4)(ii). If not, the claimant is not disabled
 7   and the inquiry ends. Id. At step three, the ALJ considers whether the claimant’s
 8   impairment or combination of impairments meets or medically equals an impairment listed
 9   in Appendix 1 to Subpart P of 20 C.F.R. pt. 404. Id. § 404.1520(a)(4)(iii). If so, the
10   claimant is automatically found to be disabled. Id. If not, the ALJ proceeds to step four.
11   At step four, the ALJ assesses the claimant’s residual functional capacity (“RFC”) and
12   determines whether the claimant is capable of performing past relevant work.              Id.
13   § 404.1520(a)(4)(iv). If so, the claimant is not disabled and the inquiry ends. Id. If not,
14   the ALJ proceeds to the fifth and final step, which addresses whether the claimant can
15   perform any other work based on the claimant’s RFC, age, education, and work experience.
16   Id. § 404.1520(a)(4)(v). If so, the claimant is not disabled. Id. If not, the claimant is
17   disabled.
18                                        BACKGROUND
19          At step one, the ALJ determined that Henderson met the insured status requirements
20   of the Social Security Act through December 31, 2017 and had not engaged in substantial
21   gainful activity since June 25, 2012. (A.R. 23.) At step two, the ALJ found that Henderson
22   had the following severe impairments: degenerative changes of the spine; morbid obesity;
23   unspecified myalgia/myositis; carpal tunnel syndrome; degenerative changes of the knees,
24   left hip, and right ankle; asthma; depression; anxiety; and headaches. (A.R. 24.) The ALJ
25   acknowledged that the record contained evidence of pulmonary embolism, chronic chest
26   pain, transient ischemic attack, cardiac arrhythmia, primary snoring, onychomycosis, neck
27   spasms, diabetes, restless leg syndrome, chronic sinusitis, bacterial vaginosis,
28   hypertension, hematuria, noncardiac syncopal episodes, gastroesophageal reflux disease,


                                                 -3-
 1   plantar fasciitis, vertigo, and possible broken toes bilaterally, but found that these were not
 2   severe impairments. (A.R. 24-25.) The ALJ further noted that Henderson alleged she
 3   suffered from myocardial infarction, Crohn’s disease, and fibromyalgia, but concluded
 4   those ailments weren’t medically determinable impairments. (A.R. 25.) At step three, the
 5   ALJ determined that Henderson didn’t have an impairment or combination of impairments
 6   that meets or medically equals the severity of a listed impairment. (A.R. 25-26.) At step
 7   four, the ALJ determined that Henderson had the RFC to perform light work, but with
 8   several exceptions.    (A.R. 27-33.)1     The ALJ found Henderson wasn’t capable of
 9   performing her past relevant work, but could perform the occupations of mail clerk, routing
10   clerk, and office helper. (A.R. 33-35.)
11          In her opening brief, Henderson argues the ALJ erred by: (1) failing to discuss the
12   treating physician opinion of Dr. Michael Musci; (2) improperly rejecting Henderson’s
13   pain and symptom testimony; and (3) identifying jobs that exceeded Henderson’s RFC at
14   step 5. (Doc. 14.) Henderson further argues that the matter should be remanded for a
15   computation of benefits. (Id.)
16          As explained below, although the Court disagrees with Henderson’s first and third
17   assignments of error—the ALJ’s failure to address Dr. Musci’s opinion was harmless and
18   at least one of the jobs identified during step five was consistent with Henderson’s
19   limitations—the Court agrees the ALJ committed reversible legal error when discounting
20   Henderson’s pain and symptom testimony. The Court will remand for further proceedings,
21   as opposed to remanding for an award of benefits, because further proceedings would serve
22   a useful purpose and the record creates serious doubt as to whether Henderson is, in fact,
23   disabled.
24   1
            These exceptions are that Henderson: (1) “requires a sit/stand option where she
     could sit, stand or walk a total of eight hours in an eight-hour workday exclusive of normal
25   breaks but could change position every 30 minutes”; (2) “could occasionally climb ramps
     and stairs but never ladders, ropes or scaffolds”; (3) “can occasionally stoop, kneel and
26   crouch but never crawl”; (4) “is limited to frequent handling and fingering bilaterally”; (5)
     “should avoid concentrated exposure to loud noises and fumes, odors, dust and gases and
27   even moderate exposure to unprotected heights and moving/dangerous machinery”; (6) “is
     able to understand, remember and carry out simple instructions and tasks”; (7) and “should
28   not work in a setting that includes constant/regular contact with the general public or more
     than infrequent handling of customer complaints.” (A.R. 27.)

                                                  -4-
 1                                           ANALYSIS
 2   I.     Dr. Musci’s Treatment Notes
 3          Henderson argues the ALJ committed reversible error by failing to address Dr.
 4   Michael Musci’s treatment notes, which she contends constitute a medical opinion. (Doc.
 5   14 at 9-10.)
 6          The Commissioner doesn’t expressly argue that Dr. Musci’s treatment notes don’t
 7   qualify as a medical opinion. Instead, she argues that Dr. Musci’s treatment notes “appear[]
 8   to be merely a recitation of Henderson’s allegations, which the ALJ found not credible”
 9   and therefore the ALJ didn’t need to address the notes because they weren’t “significant”
10   to his determination. (Doc. 18 at 4.) Additionally, the Commissioner argues that any error
11   in failing to address Dr. Musci’s treatment notes was harmless because the ALJ identified
12   substantial evidence in his opinion that supports his reasoning. (Id. at 5.)
13          An ALJ is required to consider all medical opinion evidence. Tommasetti v. Astrue,
14   533 F.3d 1035, 1041 (9th Cir. 2008); 20 C.F.R. § 404.1527(c) (“Regardless of its source,
15   we will evaluate every medical opinion we receive.”). Thus, if Dr. Musci’s treatment notes
16   constitute a “medical opinion,” the ALJ committed error by failing to consider them. See
17   Nguyen v. Chater, 100 F.3d 1462, 1464 (9th Cir. 1996) (“We hold that the ALJ erred
18   because he neither explicitly rejected the opinion of Dr. Brown, nor set forth specific,
19   legitimate reasons for crediting Dr. Walter over Dr. Brown.”).
20          “Medical opinions are statements from acceptable medical sources that reflect
21   judgments about the nature and severity of your impairment(s), including your symptoms,
22   diagnosis and prognosis, what you can still do despite impairment(s), and your physical or
23   mental restrictions.” 20 C.F.R. § 404.1527(a)(1). The regulation doesn’t specify the form
24   a medical opinion must take, and courts have concluded that a treatment note can constitute
25   a medical opinion if it includes the type of information described in 20 C.F.R.
26   § 404.1527(a)(1). Winschel v. Comm’r, 631 F.3d 1176, 1179 (11th Cir. 2011) (“The
27   Commissioner argues that the ALJ was not required to consider the treating physician’s
28   treatment notes because they did not constitute a ‘medical opinion,’ but this argument


                                                 -5-
 1   ignores the language of the regulations.”); Linehan v. Berryhill, 320 F. Supp. 3d 304, 305
 2   (D. Mass. 2018) (finding treatment notes to be a medical opinion where notes included a
 3   diagnosis and statements “reflect[ed] her professional judgment”); Wider v. Colvin, 245 F.
 4   Supp. 3d 381, 391 (E.D.N.Y. 2017) (“Dr. Waldemar’s notes explicitly include diagnoses
 5   and, arguably, statements reflecting judgments about the nature and severity of the
 6   Plaintiff’s impairment. Therefore, the Court finds that Dr. Waldemar’s notes were medical
 7   opinions under the definition of the Act. . . .”); Matthews v. Colvin, 2016 WL 2342862, *2
 8   (D. Ariz. 2016) (“Dr. Jeppson’s treatment notes reflect his judgment about the nature and
 9   severity of Matthews’s impairments, her diagnosis and prognosis, and what she could still
10   do despite those impairments. Therefore, the notes constitute a medical opinion.”).
11          Applying these standards, the Court concludes that Dr. Musci’s treatment notes
12   contain medical opinions (and, thus, the ALJ should have considered them). First, Dr.
13   Musci is an acceptable medical source because he is a licensed medical physician. Wider,
14   245 F. Supp. 3d at 389 (citation omitted). Second, Dr. Musci’s treatment notes include
15   several statements that reflect judgments about the nature and severity of Henderson’s
16   impairments. For example, the notes include diagnoses and prognoses. (See A.R. 1046
17   [“[G]iven her history, she obviously does have a hypercoagulable condition and needs
18   lifelong anticoagulation.”].)   They also include Dr. Musci’s opinions on limitations
19   resulting from diagnoses. (See A.R. 1036 [“[Henderson] is considering elective surgery
20   [for carpal tunnel] but I would caution her from being off anticoagulation for a long period
21   of time. [Henderson] was told she would have to be off for 2 weeks and I think this is
22   excessive. . . . It is probably best she avoid unnecessary elective procedures if possible.”].)
23   Further, the treatment notes contain other medical judgments regarding the effects of
24   Henderson’s ailments. (See A.R. 1044 [“She has intact neurovascular status but is still
25   using a wheelchair for ambulation, which is quite remarkable given her age and we would
26   expect better recovery.”]; A.R. 1041 [explaining that Henderson’s decision “to hold off on
27   [knee] surgery . . . is a reasonable decision given the timing of the previous thrombotic
28   event was less then [sic] one year ago and was life-threatening.”].)


                                                  -6-
 1         However, it is important to note that not every statement contained in Dr. Musci’s
 2   treatment notes rises to the level of a medical opinion. For example, Henderson places
 3   heavy emphasis on the fact that the notes contain summaries of Henderson’s self-reported
 4   symptoms. (Doc. 14 at 10, citing A.R. 1041.) Such summaries, however, are not medical
 5   opinions reflecting Dr. Musci’s judgment concerning Henderson’s impairments. Indeed,
 6   Dr. Musci is a hematologist who examined Henderson for deep vein thrombosis and
 7   pulmonary embolism, and he noted the “nature of [Henderson’s] disability is from an
 8   orthopedic issue.” (A.R. 1041.) There’s no evidence in any of the treatment notes that Dr.
 9   Musci conducted a physical examination of Henderson’s knees. And it seems unlikely that
10   Dr. Musci—a hematologist—would examine Henderson’s musculoskeletal systems and
11   render an opinion on the extent of her disabilities, especially when Dr. Musci knew
12   Henderson had an orthopedist. (See A.R. 1041 [“Although she is clear for surgery from
13   our standpoint, the decision between her and her orthopedic surgeon was to hold off on
14   surgery at this time.”].) Thus, it’s evident that some of the statements within Dr. Musci’s
15   notes are mere documentation of Henderson’s reported symptoms, not medical opinions.
16         This distinction is critical in this case. Although the ALJ should have addressed the
17   portions of Dr. Musci’s treatment notes that contain medical opinions (i.e., the portions
18   dealing with Henderson’s hematology-related conditions), Henderson isn’t claiming she’s
19   entitled to benefits on account of her hematology-related conditions.         Instead, her
20   overarching complaint is that the ALJ improperly discounted her musculoskeletal and
21   mental limitations. Thus, the ALJ’s failure to consider Dr. Musci’s medical opinions is
22   harmless in the context of this case. Brown-Hunter v. Colvin, 806 F.3d 487, 49 (9th Cir.
23   2015) (an error is harmless where “it is inconsequential to the ultimate nondisability
24   determination”).
25   II.   Whether the ALJ Erred in Analyzing Henderson’s Credibility
26         Henderson argues the ALJ erred by rejecting her symptom and pain testimony.
27   (Doc. 14 at 11-15.) Specifically, Henderson takes issue with the ALJ’s findings that (1)
28   Henderson’s testimony about her limited daily activities “cannot be objectively verified”


                                                -7-
 1   and (2) Henderson’s testimony about her pain isn’t supported by her treatment history.
 2   (Id.)
 3           The Commissioner argues the ALJ properly discounted Henderson’s testimony
 4   because her allegations were inconsistent with objective medical evidence. (Doc. 18 at 6-
 5   9.) Henderson’s failure to follow treatment recommendations, the Commissioner further
 6   argues, indicates her symptoms weren’t truly disabling, or else “she would have followed
 7   her doctor’s earlier recommendation[s] to improve her symptoms.” (Id.)
 8           A.     Legal Standard
 9           “In assessing the credibility of a claimant’s testimony regarding subjective pain or
10   the intensity of symptoms, the ALJ engages in a two-step analysis.” Molina, 674 F.3d at
11   1112. “First, the ALJ must determine whether there is objective medical evidence of an
12   underlying impairment which could reasonably be expected to produce the pain or other
13   symptoms alleged.” Id. (citations and internal quotation marks omitted). Here, the ALJ
14   determined that Henderson satisfied this first step, at least regarding some of her symptoms.
15   (A.R. 28 [“[T]he undersigned finds that the claimant’s medically determinable
16   impairments could reasonably be expected to cause some of the alleged symptoms . . . .”].)
17           If the first step is satisfied, and “there is no evidence of malingering, then the ALJ
18   must give specific, clear and convincing reasons in order to reject the claimant’s testimony
19   about the severity of the symptoms.” Molina, 674 F.3d at 1112 (citations and internal
20   quotation marks omitted). Here, the ALJ didn’t find evidence of malingering, so he was
21   required to provide specific, clear and convincing reasons to reject Henderson’s testimony.
22           “A finding that a claimant’s testimony is not credible must be sufficiently specific
23   to allow a reviewing court to conclude the adjudicator rejected the claimant’s testimony on
24   permissible grounds and did not arbitrarily discredit a claimant’s testimony regarding
25   pain.” Brown-Hunter, 806 F.3d at 493 (citation and quotation marks omitted). “General
26   findings are insufficient; rather, the ALJ must identify what testimony is not credible and
27   what evidence undermines the claimant’s complaints.” Burrell v. Colvin, 775 F.3d 1133,
28   1138 (9th Cir. 2014) (citation omitted); see also Holohan v. Massanari, 246 F.3d 1195,


                                                  -8-
 1   1208 (9th Cir. 2001) (“[T]he ALJ must specifically identify the testimony she or he finds
 2   not to be credible and must explain what evidence undermines the testimony.”).
 3   “[P]roviding a summary of medical evidence in support of a residual functional capacity
 4   finding is not the same as providing clear and convincing reasons for finding the claimant’s
 5   symptom testimony not credible.” Brown-Hunter, 806 F.3d at 494. Additionally, the ALJ
 6   must “elaborate on which daily activities conflicted with which part of Claimant’s
 7   testimony.” Burrell, 775 F.3d at 1138.
 8          B.     Henderson’s Testimony
 9          Henderson testified that she suffers from numerous symptoms that limit her RFC.
10   She testified that she needs to use a wheelchair “on and off.” (A.R. 51.) She explained
11   that she “can’t stand for very long” and falls if she tries walking without a wheelchair or
12   walker. (A.R. 54.) Further, Henderson testified that she can sit comfortably only for “about
13   15 to 20 minutes” and then she needs to “straighten [her] legs out” or “lay completely flat
14   because of [her] back.” (A.R. 55.)
15          Henderson also testified that she can lift “nothing,” and “can’t even hold a glass of
16   water for more than a minute.” (Id.) She explained that she can’t write for longer than a
17   few minutes because her hand starts to cramp. (A.R. 61-62.) Henderson further testified
18   that she needs assistance to use the shower and restroom. (A.R. 54.)
19          Henderson represented that she has trouble breathing each day, which is caused by
20   just getting out of bed. (A.R. 59.) She also claimed to suffer from daily chest pains, which
21   prevent her from lifting her arms. (A.R. 60.) Additionally, Henderson testified that she
22   has migraines three to four times a week, each lasting approximately twenty-four hours.
23   (A.R. 58.) The migraines cause her vision to blur and she sees double. (Id.)
24          Henderson testified that she’s losing her memory. (A.R. 57.) She explained that
25   she’ll have a normal conversation, and when the conversation ends, she “won’t remember
26   what [she] was talking about or even what [she] said.” (Id.) Finally, Henderson alleged
27   numerous other physical and mental ailments in her Disability Report, Pain Questionnaire,
28   and Function Report. (A.R. 27-28.)


                                                -9-
 1          The ALJ found that Henderson’s “statements concerning the intensity, persistence
 2   and limiting effects of [her] symptoms are not entirely consistent with the medical evidence
 3   and other evidence in the record.” (A.R. 28.) In support of his conclusion, the ALJ
 4   explained that “it is difficult to attribute that degree of limitation to [Henderson’s] medical
 5   condition, as opposed to other reasons, in view of the relatively weak medical evidence”
 6   and Henderson’s “allegedly limited daily activities cannot be objectively verified with any
 7   reasonable degree of certainty.”      (Id.)    Additionally, the ALJ called into question
 8   Henderson’s testimony about the severity of her symptoms based on her treatment history.
 9   (A.R. 30.)
10          C.     Analysis
11          As explained below, the Court concludes the ALJ committed reversible error by
12   failing to provide specific, clear and convincing reasons for discounting Henderson’s
13   testimony.
14                 1.     Medical Evidence
15          The ALJ determined there was only “relatively weak medical evidence,
16   including . . . diagnostic studies and physical exams” that supported Henderson’s claimed
17   limitations. (A.R. 28.)
18          Henderson argues this analysis was flawed because (1) “[t]he ALJ states that
19   diagnostic studies do not support Ms. Henderson’s degree of limitation,” but the ALJ then
20   cites “numerous exam findings and testing that document[] the cause of her severe pain”;
21   (2) the ALJ omitted many of her more severe testing results; and (3) there were multiple
22   examples where the ALJ cherry-picked evidence supporting his position, while ignoring
23   evidence that cut against his determination. (Doc. 14 at 11-15.)
24          The Court agrees that the ALJ erred. Although the ALJ broadly discounted
25   Henderson’s symptom testimony, he failed to identify the specific symptom testimony he
26   was discounting or explain why. An ALJ must “specify which testimony she finds not
27   credible, and then provide clear and convincing reasons, supported by evidence in the
28   record, to support that credibility determination.” Brown-Hunter, 806 F.3d at 489. It’s not


                                                   - 10 -
 1   enough to “simply recit[e] the medical evidence in support of [a claimant’s] residual
 2   functional capacity determination.” Id.
 3          That is precisely what occurred here.2 As in Brown-Hunter, the ALJ “simply stated
 4   h[is] non-credibility conclusion and then summarized the medical evidence supporting
 5   h[is] RFC determination.” Id. at 494. The opinion contains more than a full page of
 6   medical evidence that supposedly undermines Henderson’s testimony (A.R. 28-29), but no
 7   analysis as to which testimony is undermined or why. “[T]his is not the sort of explanation
 8   or the kind of ‘specific reasons’ [the Court] must have in order to review the ALJ’s decision
 9   meaningfully, so that [the Court] may ensure that the claimant’s testimony was not
10   arbitrarily discredited.” Id.
11          The lack of specificity is particularly problematic here because the ALJ’s opinion
12   can be alternatively interpreted as rejecting Henderson’s testimony because it was
13   contradicted by the medical evidence and rejecting Henderson’s testimony because it
14   couldn’t be verified by the medical evidence. Although the former is a permissible ground
15   for rejecting a claimant’s symptom testimony, the latter is not. See, e.g., Carmickle v.
16   Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008) (“Contradiction with the
17   medical record is a sufficient basis for rejecting the claimant’s subjective testimony.”);
18   Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001) (“While subjective pain testimony
19   cannot be rejected on the sole ground that it is not fully corroborated by objective medical
20   evidence, the medical evidence is still a relevant factor in determining the severity of the
21   claimant’s pain and its disabling effects.”); 20 C.F.R. § 404.1529(c)(2) (“[W]e will not
22   reject your statements about the intensity and persistence of your pain or other symptoms
23   or about the effect your symptoms have on your ability to work solely because the available
24   objective medical evidence does not substantiate your statements.”).
25          Although it may be possible, by drawing reasonable inferences, to identify
26
     2
             Unlike Brown-Hunter, where the ALJ only “summarized the medical evidence
27   supporting h[is] RFC determination,” id. at 494, the ALJ here provided additional reasons
     for rejecting Henderson’s symptom testimony (inability to objectively verify Henderson’s
28   daily activities and lack of treatment history). Thus, the Court’s reasoning in this section
     relates only to the adequacy of the ALJ’s evaluation of the objective medical evidence.

                                                - 11 -
 1   inconsistencies between the medical evidence cited by the ALJ and specific testimony
 2   given by Henderson, that is not the role of the Court. “[T]he credibility determination is
 3   exclusively the ALJ’s to make, and ours only to review.” Brown-Hunter, 806 F.3d at 494.
 4   This Court is “constrained to review the reasons the ALJ asserts.”               Id.    Thus,
 5   “inconsistencies identified independently by th[is] [C]ourt cannot provide the basis upon
 6   which [to] affirm the ALJ’s decision.” Id.
 7                 2.      Daily Activities
 8          The ALJ also rejected Henderson’s testimony because Henderson’s “allegedly
 9   limited daily activities cannot be objectively verified with any reasonable degree of
10   certainty.” (A.R. 28.) Henderson argues that “[o]bjective verification of daily activities is
11   not a legitimate reason to reject a person’s credibility.” (Doc. 14 at 13.) The Commissioner
12   responds that “[t]he ALJ weighed Henderson’s allegations but found them inconsistent
13   with the objective medical findings.” (Doc. 18 at 6-9.)
14          The Court notes there is significant overlap between the ALJ’s “daily activities”
15   reason for discounting Henderson’s testimony and the ALJ’s “relatively weak medical
16   evidence” reason. To the extent the ALJ considered objective medical evidence when
17   determining that Henderson’s daily activities couldn’t be verified objectively, the Court
18   will not address that evidence in this section because the Court considered it in the previous
19   section.
20          First, the ALJ observed that the record contains “no evidence of atrophy or muscle
21   wasting, which would be expected for an individual with [Henderson’s] alleged level of
22   inactivity.” (A.R. 28.) However, the ALJ failed to cite any evidence in the record to
23   support his conclusion that Henderson’s relatively inactive lifestyle would cause atrophy.
24   This was error. Lapeirre-Gutt v. Astrue, 382 Fed. App’x 662, 665 (9th Cir. 2010) (“[T]he
25   ALJ noted that [the claimant’s] lack of muscle atrophy was inconsistent with her
26   allegations of inactivity. . . . However, no medical evidence suggests that high inactivity
27   levels necessarily lead to muscle atrophy. . . .”).
28          The ALJ also failed to identify which testimony he deemed incredible as a result of


                                                  - 12 -
 1   the lack of atrophy. That was further error. Holohan, 246 F.3d at 1208 (an ALJ is required
 2   to “specifically identify the testimony she or he finds not to be credible and must explain
 3   what evidence undermines the testimony”). Indeed, the presence or absence of atrophy is
 4   entirely unrelated to breathing trouble, chest pains, migraines, and memory loss (and, thus,
 5   couldn’t provide a basis for the ALJ to discount Henderson’s testimony concerning those
 6   impairments).
 7          The ALJ also rejected Henderson’s testimony that she required a wheelchair,
 8   explaining that Henderson didn’t obtain a prescription for a wheelchair until October 2014,
 9   which is nearly two years after her alleged onset date. (A.R. 31.) Further, the ALJ observed
10   that there is no documentation in Henderson’s orthopedic records that she arrived at her
11   appointments using any assistive devices. (Id.) The ALJ noted that, on eight separate
12   occasions over nearly three years, each orthopedic record indicated that Henderson used
13   “no assistive devices.” (A.R. 31, citing A.R. 2229, 2234, 2239, 2244, 2249, 2254, 2259,
14   2264).) These reasons for rejecting Henderson’s testimony concerning wheelchair use are
15   specific, clear and convincing. If Henderson truly required a wheelchair to ambulate, one
16   would expect her to have obtained a prescription closer to her alleged onset date, and her
17   medical records would indicate that she arrived at her appointments using a wheelchair.
18   Thus, the ALJ did not err in rejecting Henderson’s symptom testimony that she required a
19   wheelchair.
20                 3.     Treatment History
21          The ALJ determined that “overall, [Henderson’s] allegations are not supported by
22   her treatment history.” (A.R. at 30.) The ALJ explained that “[d]espite being told by
23   different medical personnel that losing weight would likely reduce symptoms, [Henderson]
24   failed to do so.” (Id.) The ALJ also pointed to Henderson’s refusal to wear compression
25   stockings after being advised to do so. (Id.) The ALJ also reasoned that Henderson’s
26   “sustained use of marijuana shows that she is able to consider, financially afford, and
27   follow through with treatment modalities when she is inclined to do so.” (Id.)      Finally,
28   the ALJ noted that Henderson has had only “minimal mental health treatment.” (Id.)


                                                - 13 -
 1          The Court is skeptical that Henderson’s use of medical marijuana constitutes a clear
 2   and convincing reason for discounting her testimony. Using marijuana for chronic pain is
 3   a significantly different type of treatment than those Henderson allegedly failed to follow.
 4          Nor was Henderson’s refusal to lose weight a convincing reason to reject her
 5   symptom testimony. Although “failure to follow prescribed treatment is generally a proper
 6   basis for an adverse credibility determination, the Ninth Circuit has held that an obese
 7   claimant’s failure to follow her doctor’s recommendation to lose weight, as opposed to her
 8   failure to follow ‘prescribed treatment,’ may not be used to support an adverse credibility
 9   determination.” Muldoon v. Colvin, 2014 WL 449446, *3 (C.D. Cal. 2014) (citation
10   omitted); see also Orn v. Astrue, 495 F.3d 625, 638 (9th Cir. 2007) (“[T]he failure to follow
11   treatment for obesity tells us little or nothing about a claimant’s credibility.”).
12          The ALJ also discounted Henderson’s credibility because she refused to wear
13   compression stockings. However, the record reflects that Henderson refused to wear such
14   stockings only on one occasion. Dr. Musci noted the compression stockings were “causing
15   too much pain for [Henderson] to stand,” and “we are trying to get her to wear a lighter
16   compression stocking in the future.” (A.R. 932.) The next treatment note from Dr. Musci
17   stated that Henderson was “wearing a compression stocking in [sic] the left leg to help with
18   [lower extremity edema].” (A.R. 934.) The ALJ didn’t identify any other instances where
19   Henderson refused to wear stockings.          Therefore, Henderson’s refusal to wear her
20   stockings on one occasion, because they were causing her pain, wasn’t a convincing reason
21   to reject her symptom testimony.
22          Finally, the ALJ noted that “the medical record . . . reflects minimal mental health
23   treatment.” (A.R. 30.) The record contains only four medical records in which Henderson
24   specifically sought treatment for her mental health. The four instances occurred during a
25   short period, beginning in January 2016 and ending in May 2016. Minimal mental health
26   treatment may well be a convincing reason for rejecting some of Henderson’s symptom
27   testimony. However, the ALJ didn’t specifically identify the testimony he found incredible
28   or explain why Henderson’s failure to obtain additional mental health treatment was a


                                                  - 14 -
 1   reason to disbelieve her testimony.
 2   IV.    Step Five Analysis
 3          Henderson argues the ALJ erred by concluding she was capable of performing the
 4   jobs of “mail clerk” and “routing clerk” because those jobs require Level 3 reasoning, yet
 5   she is capable of performing only simple, repetitive tasks. (Doc. 14 at 10-11.) Henderson
 6   also argues the ALJ erred by concluding she could work as an “office helper.” (Id.) In
 7   support of this argument, Henderson submitted a report from a vocational expert, which
 8   concluded the “amount of tasks . . . of an office helper are too varied to allow for a change
 9   of positions every thirty minutes.” (Id.)
10          In response, the Commissioner concedes the job of mail clerk requires Level 3
11   reasoning and thus exceeds Henderson’s mental capabilities. (Doc. 18 at 9-12.) The
12   Commissioner argues, however, that the job of routing clerk requires only Level 2
13   reasoning. (Id.) The Commissioner also contends the Court shouldn’t consider the report
14   of the vocational expert, because it was submitted as new evidence, and argues that the
15   ALJ’s finding that Henderson could perform the job of office helper is supported by
16   substantial evidence. (Id.)3
17          The Court agrees with the parties that the ALJ erred by concluding Henderson could
18   perform the occupation of mail clerk.        The ALJ found that Henderson “is able to
19   understand, remember and carry out simple instructions and tasks.” (A.R. 27) (emphasis
20   added). But “mail clerk” requires an individual to be able to perform Level 3 reasoning,
21   which means she can “[a]pply commonsense understanding to carry out instructions
22   furnished in written, oral, or diagrammatic form.” Mail Clerk, Dictionary of Occupational
23   Titles (“DOT”) No. 209.687-026, available at 1991 WL 671813. The Ninth Circuit has
24   recognized that “it may be difficult for a person limited to simple, repetitive tasks to follow
25   instructions in ‘diagrammatic form’ as such instructions can be abstract.” Zavalin v.
26   Colvin, 778 F.3d 842, 847 (9th Cir. 2015) (citation omitted). Therefore, “there is an
27   apparent conflict between the residual functional capacity to perform simple, repetitive
28
     3
            Notably, Henderson did not attempt to address these arguments in her reply brief.

                                                 - 15 -
 1   tasks, and the demands of Level 3 Reasoning.” Id.
 2          The ALJ did not err, however, by determining that Henderson could perform the
 3   occupation of routing clerk. Henderson’s argument that this job requires Level 3 reasoning
 4   is inaccurate—it only requires Level 2 reasoning. See Routing Clerk, Dictionary of
 5   Occupational Titles (“DOT”) No. 222.587-038, available at 1991 WL 672123.
 6          Given this conclusion, the Court need not reach whether the ALJ erred by
 7   determining Henderson could perform the occupation of office helper.              Any error
 8   concerning that issue, or the mail clerk issue, was harmless because routing clerk positions
 9   exist in “significant number” in the national economy. Beltran v. Astrue, 700 F.3d 386,
10   388-89 (9th Cir. 2012) (a claimant is not disabled under the Social Security Act if there are
11   a “‘significant number’ of jobs in the regional and national economy that [the claimant]
12   could do.”) The vocational expert testified there are 95,000 routing clerk positions in the
13   national economy (A.R. 66), which is enough to be considered significant under Ninth
14   Circuit law. See generally Gutierrez v. Comm’r of Soc. Sec., 740 F.3d 519, 528-29 (9th
15   Cir. 2014) (canvassing cases).
16   V.     Scope of Remand
17          Henderson asks the Court to remand this case to the ALJ for a computation of
18   benefits. If the Court credits as true Henderson’s testimony and Dr. Musci’s medical
19   opinion, Henderson argues, she would be precluded from performing all work activity.
20   (Doc. 14 at 15.)
21          “When the ALJ denies benefits and the court finds error, the court ordinarily must
22   remand to the agency for further proceedings before directing an award of benefits.” Leon
23   v. Berryhill, 880 F.3d 1041, 1045 (9th Cir. 2017). This applies particularly “[i]f additional
24   proceedings can remedy defects in the original administrative proceeding.” Garrison, 759
25   F.3d at 1019 (citation omitted). But there is an exception to this rule, known as the “credit-
26   as-true” rule, under which the court may remand with instructions to calculate and award
27   benefits. For this rule to apply, a three-part test must be satisfied:
28          (1) the record has been fully developed and further administrative
            proceedings would serve no useful purpose; (2) the ALJ has failed to provide

                                                  - 16 -
 1          legally sufficient reasons for rejecting evidence, whether claimant testimony
            or medical opinion; and (3) if the improperly discredited evidence were
 2          credited as true, the ALJ would be required to find the claimant disabled on
            remand.
 3
     Here, the credit-as-true rule arguably isn’t satisfied because a remand would serve the
 4
     useful purpose of allowing the ALJ to address Henderson’s testimony with more specificity
 5
     and, potentially, to consider Dr. Musci’s treatment notes.         Moreover, “even [if] all
 6
     conditions of the credit-as-true rule are satisfied,” it is unnecessary to remand for an award
 7
     of benefits if “an evaluation of the record as a whole creates serious doubt that a claimant
 8
     is, in fact, disabled.” Garrison, 759 F.3d at 1021.
 9
            Here, the Court has serious doubts whether Henderson is disabled. Henderson
10
     testified that she falls if she tries to walk without a wheelchair or a walker. But, as noted
11
     by the ALJ, there were many instances in the record where physicians observed Henderson
12
     without an assistive device. Henderson also testified that she has trouble breathing, which
13
     is brought on by simply getting out of bed. But evidence in the record shows that
14
     Henderson smokes medicinal marijuana, as opposed to ingesting by other methods, which
15
     indicates that Henderson may be exaggerating her symptoms regarding shortness of breath.
16
     Henderson also testified that she has migraines three to four times a week, each lasting
17
     approximately twenty-four hours. The record, however, contains sparse details about the
18
     debilitating migraines she claims to suffer. Additionally, a majority of the medical
19
     opinions considered in the ALJ’s decision indicate that Henderson could perform at least
20
     sedentary work. (A.R. 31-33.) Therefore, the Court will not remand for a calculation of
21
     benefits.
22
            Accordingly, IT IS ORDERED that the final decision of the Commissioner of
23
     Social Security is vacated, and this case is remanded for further proceedings consistent
24
     with this opinion. The Clerk shall enter judgment accordingly and terminate this case.
25
            Dated this 8th day of March, 2019.
26
27
28


                                                 - 17 -
